Part III   DETAILED ACTION 
1.   The present application is being examined under the pre-AIA  first to invent provisions. This application has been examined.  Claims 21-40 are pending in this application. 

                                     Double Patenting 
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
2.   Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-20 of U.S. Patent No. 11,397,181. Although the claims at issue are not identical, they 
are not patentably distinct from each other because claims 21-40 of  the instant application are 
anticipated recited by the limitations of claims 1-20 of ‘181, such as a diagnostic device (computer 
program)  	A diagnostic test device comprising: an optical sensor configured to generate a signal 
indicating one or more optical characteristics of an assay following application of a sample to the 
assay (reads on claim 1 of ‘181); a module interface (reads on claim 1 of ‘181) comprising: a bay 
configured to receive a connected module of a plurality of interchangeable modules, and a signal path 
configured to identify a characteristic of the connected module indicative of connectivity capabilities of 
the connected module (reads on claim 1 of ‘181) ; at least one processor (reads on claim 1 of ‘181) ; 
and a memory having instructions stored thereon that configure the at least one processor to:
determine a test result based at least partly on the signal generated by the optical sensor (reads on 
claim 1 of ‘181), determine the connectivity capabilities of the connected module (reads on claim 1 of 
‘181), in response to determining that the connected module has connectivity capabilities with a 
remote storage device (reads on claim 1 of ‘181) , automatically send the test result to the
remote storage device (reads on claim 1 of ‘181) , and in response to determining that the connected 
module does not have connectivity capabilities with a remote storage device (reads on claim 1 of 
‘181) , automatically store the test result in the memory (reads on claim 1 of ‘181).  Claim 1 of ‘181 is 
broader than claim 21 of current application.  All the limitations of claim 21 of the current application 
read on the features of claim 1 of ‘181. Although the conflicting claims are not identical, they are not 


patentably distinct from each other because features of claims 21-40 clearly reads in the claims 1-20 
of the patent ‘181. It would have been obvious to one of ordinary skill in the art to combine the 
features of claim 1 of '181 to create a diagnostic test device (or computer program)  as recited in 
claim 21of the instant application, thereby creating an diagnostic test device with fewer features, 
allowing the user to perform a diagnostic test.  
                                       
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
      Nicolson et al. (2019/0229907) teaches an encryption system for medical devices including a 

connectivity module for establishing a communication channel.
                               
4.   Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM.. The fax 

phone number for this group is (571) 273-8600.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

December 01, 20223																																																																		2022